TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 7, 2014



                                    NO. 03-12-00034-CR


                                Donald Lee Tretter, Appellant

                                               v.

                                 The State of Texas, Appellee




           APPEAL FROM THE 426TH DISTRICT COURT OF BELL COUNTY
           BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
                  AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of conviction. Therefore, the Court affirms the trial court’s judgment of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.